Case 8:21-cv-00338-CJC-ADS Document 39-9 Filed 07/09/21 Page 1 of 3 Page ID #:400




                            Exhibit G
    Case 8:21-cv-00338-CJC-ADS Document 39-9 Filed 07/09/21 Page 2 of 3 Page ID #:401




From:                             Krysta Pachman <KPachman@susmangodfrey.com>
Sent:                             Monday, June 28, 2021 11:34 PM
To:                               Massey, Kathleen; Arun Subramanian
Cc:                               Davida Brook; Yeary, Michelle
Subject:                          Re: Doe v. MindGeek USA Inc., et al., Case No. 8:21-cv-00338



 [EXTERNAL EMAIL]
Kathleen,

The LR 37 process is reserved for discovery motions. This is not a discovery motion – it is a motion for a stay. See,
e.g., Dadisman v. Cty. of Los Angeles, No. CV1810119PSGPLAX, 2021 WL 888897, at *1 n.2 (C.D. Cal. Jan. 5, 2021). Filing
a joint stipulation under LR 37 is improper as the question of whether the case should be stayed should go to Judge
Carney. See, e.g., Phoenix Books, Inc. v. Mr Bongo Worldwide Ltd, No. CV 1906000JFWRAOx, 2019 WL 8137721, at *2
(C.D. Cal. Dec. 17, 2019). We can meet and confer at 5 p.m. ET on 7/5 but the meet and confer should be pursuant to LR
7-3.

Thanks,
Krysta

From: "Massey, Kathleen" <kathleen.massey@dechert.com>
Date: Monday, June 28, 2021 at 9:07 PM
To: Arun Subramanian <asubramanian@SusmanGodfrey.com>
Cc: Davida Brook <DBrook@susmangodfrey.com>, Krysta Pachman <KPachman@susmangodfrey.com>,
"Yeary, Michelle" <michelle.yeary@dechert.com>
Subject: Doe v. MindGeek USA Inc., et al., Case No. 8:21-cv-00338

EXTERNAL Email
Arun –

Please see attached Defendants’ letter pursuant to Local Rule 37-1 regarding our request for a stay of discovery. Please
let us know when you would like to meet and confer over this as required by the Rule.

Thank you.

Kathleen

Kathleen N. Massey

Dechert LLP
+1 212.698.3686 Direct
kathleen.massey@dechert.com
dechert.com




                                                            1
    Case 8:21-cv-00338-CJC-ADS Document 39-9 Filed 07/09/21 Page 3 of 3 Page ID #:402
This e-mail is from Dechert LLP, a law firm, and may contain information that is confidential or privileged. If you are not
the intended recipient, do not read, copy or distribute the e-mail or any attachments. Instead, please notify the sender
and delete the e-mail and any attachments. Thank you.




                                                             2
